Citation Nr: 0503151	
Decision Date: 02/08/05    Archive Date: 02/22/05

DOCKET NO.  03-25 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel




INTRODUCTION

The veteran had active duty from August 1968 to August 1970, 
and from May 1982 to July 1984. 

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2003 rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  The RO denied entitlement to service connection 
for bilateral hearing loss.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
when further action is required on his part.

REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) 
substantially modified the circumstances under which VA's 
duty to notify and assist claimants applies, and how that 
duty is to be discharged.  See Public Law No. 106-175 (2000) 
(now codified at 38 U.S.C.A. §§ 5100-5103A, 5106-7 (West 
2002).  VA has published regulations implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2004)).

Under VCAA and the regulations, first, VA has a duty to 
provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102 
(West 2002); 38 C.F.R. § 3.159(b)(2) (2004).  Second, VA has 
a duty to notify the claimant as to any information and 
evidence needed to substantiate and complete a claim, and as 
to what part of that evidence is to be provided by the 
claimant and what part VA will attempt to obtain for the 
claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) 
(2003); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  
Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. 
§§ 5107(a), 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).

The VCAA applies in the instant case, and it appears that 
further assistance to the veteran in the development of his 
claim is necessary to satisfy the "duty to assist" 
mandates.  

The Board notes that attempts to obtain the veteran's service 
medical records have been unsuccessful, and the RO made a 
formal finding that further efforts would be futile.  
According to the RO, the veteran had been notified of the 
unavailability of those Federal records.

The veteran contends that his hearing loss is due to noise 
exposure in service.  The evidence of record does show that, 
according to DD Form 214, during the veteran's first period 
of service, his military occupational specialty was as a 
parachutist.  As shown on his DD Form 214 for the period of 
service from May 1982 to July 1984, the veteran's primary 
specialty was a Cannon Field Artillery Officer.  

The veteran has submitted private medical evidence of a 
hearing test that includes an audiogram and statement from 
his doctor.  According to the doctor, the veteran has high 
frequency sensorineural hearing loss as a result of noise 
exposure to an incident in service.  The report, however, 
does not contain the results of the auditory examination 
showing auditory thresholds in the frequencies 500, 1000, 
2000, 3000, and 4000 Hz.  To determine whether the veteran's 
impaired hearing will be considered a disability for purposes 
of applying the laws administered by VA, the auditory 
thresholds in the above designated frequencies are needed.  
38 C.F.R. § 3.385 (2004).  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should review the claims file 
and ensure that all notice and assistance 
obligations under the Veterans Claims 
Assistance Act of 2000 have been satisfied 
in accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any other 
applicable legal precedent, to include 
consideration of whether any further 
service records may be available. 

2.  The RO should request that the veteran 
provide a history of in-service and post-
service exposure to acoustic trauma, to 
include the extent to which he was provided 
and utilized hearing protection..

3.  The veteran should be provided a VA 
audiological examination.  If the results 
of the auditory examination show auditory 
thresholds or speech recognition scores 
that meet the criteria for impaired hearing 
set forth in 38 C.F.R. § 3.385 (2004), the 
RO should then obtain a medical opinion 
from an appropriate physician regarding the 
etiology of the veteran's hearing loss.  
The claims folder, to include a copy of 
this Remand and all additional records 
obtained, must be made available to the 
medical reviewer in order that he or she 
may review pertinent aspects of the 
veteran's service and medical history.  

a.  The reviewer should provide an opinion 
as to whether is it at least as likely as 
not (i.e., to at least a 50-50 degree of 
probability) that the current hearing 
impairment is related to claimed acoustic 
trauma in service, or whether such a 
relationship is unlikely (i.e., less than 
a 50-50 probability).  The clinical 
findings of record and the reasoning which 
form the basis of the opinion requested 
should be clearly set forth.

b.  Note:  The term "as likely as not" 
does not mean merely within the realm 
of medical possibility, but rather that 
the weight of medical evidence both for 
and against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of causation as it is 
to find against it.  

4.  After the above has been accomplished, 
and after undertaking any other development 
deemed essential, the RO should 
readjudicate the claimant's claim with 
consideration of any additional evidence 
added to the record subsequent to the 
August 2003 statement of the case.  

If the benefit sought on appeal remains denied, the claimant 
and his representative, if any, should be provided a 
supplemental statement of the case containing notice of all 
relevant actions taken on the claim, to include a summary of 
the evidence and discussion of all pertinent regulations.  An 
appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2004).


